SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

782
CA 13-02124
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF OBSESSION BAR AND GRILL, INC.
AND JOAN ORTIZ, PETITIONERS-RESPONDENTS,

                     V                                              ORDER

ZONING BOARD OF APPEALS OF CITY OF ROCHESTER AND
CITY OF ROCHESTER, RESPONDENTS-APPELLANTS.


ROBERT J. BERGIN, CORPORATION COUNSEL, ROCHESTER (SARA L. VALENCIA OF
COUNSEL), FOR RESPONDENTS-APPELLANTS.

SANTIAGO BURGER ANNECHINO LLP, ROCHESTER (MICHAEL A. BURGER OF
COUNSEL), FOR PETITIONERS-RESPONDENTS.


     Appeal from an amended judgment and order (one paper) of the
Supreme Court, Monroe County (John J. Ark, J.), entered February 26,
2013. The amended judgment and order, among other things, determined
that the decision of respondent Zoning Board of Appeals of City of
Rochester limiting the weekday closing hours of petitioner Obsession
Bar and Grill, Inc. is null and void.

     It is hereby ORDERED that the amended judgment and order so
appealed from is unanimously affirmed without costs for reasons stated
in the decision at Supreme Court.




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court